EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed January 5, 2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-3, 7-8, 11-13 has been withdrawn. 
Response to Amendment	
The amendment submitted January 5, 2022 has been accepted and entered.  Claims 1-6, 8, 11-12 are amended.  No claims are cancelled.  New claims 14-18 are added. Thus, claims 1-18 are examined.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 18, line 5:	function comprises a penalty function [such as] including an objective function or a constraint, related to
Allowable Subject Matter
Claims 1-18 are allowable over the prior art.
New independent claims 14-18 are allowable written include allowable subject matter of claims 4-6 and 9-10 as indicated in the previous Office Action date October 12, 2021.
Independent claim 1 is allowable, based on applicant’s remarks filed January 5, 2022, especially pages 8-9 regarding applying an optimization function to a set of patient data, wherein the optimization function comprises a penalty function, including an object function or a constraint, related to limiting a oar of ions in at least two beams, including a first beam delivered from the first beam angle and a second beam delivered from the second beam angle, that reach a risk organ relative to a total number 4 of ions in the at least two beams delivered from at least the first and second beam angles, wherein application of the optimization function provides an optimized radiation therapy treatment plan configured to deliver, by a radiation source, radiation to the portion of the patient while reducing an amount of radiation to the risk organ, as claimed in combination with the rest of the claim limitations. 
Claims 2-13 are allowable based on their dependency.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vanderstraten et al (US 10,092,774 B1) discloses radiation treatment planning includes accessing values of parameters such as a number of beams to be directed into sub-volumes in a target, beam directions, and beam energies. Information that specifies limits for the radiation treatment plan are accessed. The limits include a limit on irradiation time for each sub-volume outside the target. Other limits can include a limit on irradiation time for each sub-volume in the target, a limit on dose rate for each sub-volume in the target, and a limit on dose rate for each sub-volume outside the target. The values of the parameters are adjusted until the irradiation time for each sub-volume outside the target satisfies the maximum limit on irradiation time.

    PNG
    media_image1.png
    573
    445
    media_image1.png
    Greyscale

Schulte et al (US 8,644,571 B1) discloses a therapeutic treatment of a patient using intensity-modulated proton therapy is described. In one example, a method of creating a proton treatment plan is presented that divides volumes of interest into sub-volumes, applies dose constraints to the sub-volumes, finds one or more feasible configurations of a proton therapy system, and selects a proton beam configuration that improves or optimizes one or more aspects of proton therapy. In some implementations, the method of dividing volumes into sub-volumes includes creating fractional sub-volumes based at least in part on proximity to a target volume boundary. In some implementations, the method of finding an improved or optimal proton beam configuration from a set of feasible configurations includes finding a minimum of a cost function that utilizes weighting factors associated with treatment sites.

    PNG
    media_image2.png
    663
    476
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/